Case 7:20-cr-00044-WLS-TQL Document 37 Filed 08/16/21 Page 1 of 1



      Case 7:20-cr-00044-WLS-TQL Document 35-1 Filed 08/12/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                VALDOSTA DIVISION

UNITED STATES OF AMERICA                             CASE NO. 7:20-CR-44-WLS

        v.

JAMES RICHARD SHIVERS,

       Defendant.


                                             ORDER

       The Court, having read and considered the Motion of the Government for Additional

Decrease for Acceptance of Responsibility Pursuant to U.S.S.G. Section 3El.l(b) in the above-

referenced case, hereby finds that in the event that the Defendant receives the two level reduction

for acceptance of responsibility pursuant to Section 3El. l(a) of the United States Sentencing

Guidelines, and provided that the Defendant's offense level as determined in the PSR prior to the

operation of Section 3El.l(a) is level 16 or greater, then the Defendant shall be entitled to the

additional decrease of one point.

       Therefore, provided that the conditions stated above are met in this case at the time of

sentencing, the Motion of the Government is GRANTED.

       so ORDERED, this      L51t1- day of au.pJ ,2021.

                                                /(;~'Lrw4<:L
                                             HONORABLE W. LOUISSANDS
                                             UNITED STATES DISTRICT JUDGE
                                             MIDDLE DISTRICT OF GEORGIA
